Case: 1:20-cv-00377-DRC-KLL Doc #: 10 Filed: 08/05/21 Page: 1 of 1 PAGEID #: 447




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

JUSTIN KOCH

            Petitioner,
                                           Case No. 1:20-cv-377
      v.                                   JUDGE DOUGLAS R. COLE
                                           Magistrate Judge Litkovitz
WARDEN, LONDON CORRECTIONAL
INSTITUTION,

            Respondent.

                                     ORDER

      This cause comes before the Court on (1) Petitioner Justin Koch’s unopposed

Motion to Dismiss (Doc. 8) this case with prejudice pursuant to Federal Rule of Civil

Procedure 41(a), and (2) the Magistrate Judge’s Report and Recommendation (Doc.

9), which recommends dismissing the case with prejudice in accordance with Koch’s

Motion.

      Federal Rule Civ. P. 41(a)(2) provides that “an action may be dismissed at the

plaintiff’s request only by court order, on terms that the court considers proper.”

Pursuant to that Rule, the Court ADOPTS the Report and Recommendation (Doc. 9)

and GRANTS Koch’s unopposed Motion to Dismiss (Doc. 8). The Court thus

DISMISSES the case WITH PREJUDICE and DIRECTS the Clerk to enter

judgment accordingly.

      SO ORDERED.


August 5, 2021
DATE                                      DOUGLAS R. COLE
                                          UNITED STATES DISTRICT JUDGE
